EXHIBIT 10.40

CERTAIN INFORMATION FROM THIS DOCUMENT HAS BEEN REDACTED PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST BY INFOSPACE, INC. UNDER 17 C.F.R. §§
200.80(B)(4), 200.83 AND 240.24B-2 AND SUBMITTED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Google Confidential    FINAL

AMENDMENT FOUR TO THE

GOOGLE SERVICES AGREEMENT ORDER FORM

This is Amendment Four to the Google Services Agreement Order Form (“Amendment
Four”) and is entered into as of December 1, 2008 (the “Amendment Four Effective
Date”) by and between InfoSpace Sales LLC, a limited liability company formed
under the laws of Delaware, with its principal place of business at 601 108th
Avenue NE, Suite 1200, Bellevue, WA 98004 (“Customer”), and Google Inc., a
Delaware corporation, with its principal place of business at 1600 Amphitheatre
Parkway, Mountain View, California 94043 (“Google”).

Background

WHEREAS, Customer and Google entered into an Amended and Restated Google
Services Agreement (as amended from time to time, the “GSA”) and a Google
Services Agreement Order Form (as amended from time to time, the “Order Form”),
with Effective Dates of October 1, 2005 (collectively, the “Original
Agreement”), pursuant to which Google provides certain Services to Customer; and

WHEREAS, through this Amendment Four, the parties wish to amend the Order Form.

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Customer and Google hereby agree that the Order Form shall be
amended as of the Amendment One Effective Date as follows:

Terms

 

1. Modification of Section 14.2.3. of the Order Form. The parties agree to
append the following to the first paragraph of Section 14.2.3 of the Order Form:

“Further, with respect to [*], once [*].”

 

2. Miscellaneous. Except as modified by this Amendment Four, the Original
Agreement shall remain in full force and effect. This Amendment One may be
executed in counterparts, including facsimile counterparts.

IN WITNESS WHEREOF, the parties have executed this Amendment One by their duly
authorized representatives as of the Amendment One Effective Date.

 

GOOGLE INC.     INFOSPACE SALES LLC By:    /s/ Sanjay Kapoor     By:   /s/ David
Binder Print Name: Sanjay Kapoor     Print Name: David Binder Title: Sr.
Director, Strategic Partnerships     Title: CFO Date: 12/16/08     Date:
12/16/08

1

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.